Citation Nr: 0822671	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to February 
1959 and from October 1961 to April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In October 2005, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge, sitting at the RO in November 
2003.  A transcript of the hearing is associated with the 
claims file.

In March 2008, the veteran filed a motion to advance his case 
on the docket due to advanced age.  The veteran was born in 
April 1936, making him 71 years old at the time of the 
motion.  VA regulations provide that a case may be advanced 
on the docket for advanced age when the age of the veteran is 
75 years or older.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900 
(c).  Accordingly, in May 2008, the 
veteran's motion was denied.

In November 2006, after the last adjudication of the claim by 
the RO in September 2006, the veteran submitted evidence 
consisting of May 2005 and June 2005 VA treatment records.  
See 38 C.F.R. § 20.1304 (2007).  The veteran did not waive 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  However, as these records are duplicative of 
evidence already of record at the time of the September 2006 
adjudication, the Board determines that a remand is not 
necessary to allow for AOJ review of this evidence.

The Board notes that, in August 2002, the veteran filed a 
claim for increased compensation for his service-connected 
disabilities.  This claim was not developed or adjudicated by 
the RO.  Thus, it is REFERRED to the RO for appropriate 
action.

FINDING OF FACT

A low back disorder was not present in service, manifested 
within one year of the veteran's discharge from service, or 
shown to be causally or etiologically related to any disease, 
injury, or incident in service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  VCAA notice must be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in January 2003, prior to the initial unfavorable AOJ 
decision issued in June 2004.  Additional letters were sent 
in October 2005, January 2006, and March 2006.

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  Further, although this 
notice is no longer required, the Board notes that the 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2005 letter requested that he provide any 
relevant evidence in his possession. 

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2003 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, only the March 2006 
letter provided proper notice.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's service connection claim, all questions 
as to the assignment of a disability rating and an effective 
date are rendered moot.  Accordingly, the Board finds that 
the veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of June 2002 and June 2006 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  

In the October 2005 remand, the Board instructed that efforts 
be made to obtain additional VA treatment records, as well as 
private treatment records identified by the veteran.  The 
veteran was sent copies of VA Form 21-4142, Authorization and 
Consent to Release Records to VA, in October 2005.  He did 
not, at that time, return the forms, but in October 2005, he 
submitted the names of various physicians who had treated 
him, to include Dr. R., Dr. T., and Dr. W., whom he 
identified as being deceased.  The veteran also provided the 
name of Dr. S., indicating he was retired and located in 
Springfield, Massachusetts and Dr. B., for whom he provided a 
complete address, except for a zip code.  Finally, he stated 
that he was also authorizing VA to obtain the records from 
Holyoke Soldiers Home, in Holyoke, Massachusetts, but he 
provided no address.  

This information, submitted on a VA Form 21-4138, Statement 
in Support of Claim, does not provide VA sufficient 
authorization to request private medical records.  Beyond the 
fact that the veteran did not provide complete addresses, he 
did not fill out the form required by law for VA to request 
the records.  In a March 2006 letter, the RO informed the 
veteran that he had to complete VA Forms 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider.  When he did not respond with the 
necessary forms, the September 2006 Supplemental Statement of 
the Case advised him that the listing of various physicians 
was not an acceptable consent form, and that he had failed to 
return the individual consent forms for the identified 
physicians. 

However, in November 2006, the veteran submitted a VA Form 
21-4142 for the records at the Holyoke Soldiers Home, 
providing a complete address.  The form indicates that those 
records had previously been forwarded to the VA in Boston, 
Jamaica Plains, or the Chelsea Soldiers Home Headquarters.  
The veteran's representative has argued that the Appeals 
Management Center failed to fulfill the Board's October 2005 
remand orders by not requesting the records identified in the 
October 2005 statement by the veteran, or on the November 
2006 VA Form 21-4142.  

For the reasons discussed above, there was no duty on VA's 
part to make any requests based on the October 2005 
statement.  The veteran did not complete authorization forms 
- he merely submitted a list of physicians.  Such a list does 
not provide VA the legal authorization needed to request 
private treatment records. 

As for the November 2006 VA Form 21-4142, there is no action 
that can be taken based on the form.  The veteran was not 
requesting that VA attempt to get the records from Holyoke 
Soldiers Home; he was merely indicating that those same 
records had already been forwarded to other locations.  The 
RO provided the veteran a VA Form 21-4142 for the Chelsea 
Soldiers Home in October 2005, but he failed to authorize 
release of those records.  A form authorizing a request to 
Holyoke Soldiers Home cannot be used to request records from 
Chelsea Soldiers Home, as they are two separate entities.  As 
for the veteran's statement that these records were possibly 
sent to VA medical facilities, his VA records were previously 
obtained. 

The law provides that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  The veteran has been provided ample opportunity to 
provide adequate information to allow VA to request any 
outstanding, relevant records, and he has not done so.  
Accordingly, the Board finds that the Board's October 2005 
remand orders were fulfilled, and VA has overall fulfilled 
its duty to assist the veteran in obtaining records he has 
identified as relevant.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.  
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran contends that his current low back disorder is 
the result of an epidural anesthetic he received prior to 
surgery while on active duty in November 1956.  Therefore, he 
argues that service connection is warranted for a low back 
disorder.

The Board notes that the veteran's service treatment records 
reveal that he underwent a right orchidoplexy in November 
1956, and that he was given a spinal anesthetic as part of 
the procedure.  Records do not reflect any treatment for a 
back disorder in relation to the surgery or for any reason 
prior to discharge in February 1959.  Additionally, his 
February 1959 service separation examination is silent as to 
complaint, treatment, or diagnosis with regard to the low 
back.  In fact, the examination states that the veteran 
denied further significant medical or surgical illnesses, 
other than those listed, which included his testicular 
surgery.  


His service records from March 1962 show that the veteran was 
treated for low back syndrome, but X-rays at that time were 
negative.  Furthermore, he did not report at that time a 
history of chronic back problems since the surgery, but 
stated that the problems began one month earlier.  He was 
placed on light duty.  However, at his April 1962 separation 
examination, the veteran reported having worn a back brace in 
the past.  However, the separation examination report does 
not show continued treatment or diagnosis of a back disorder, 
and although the veteran mentions pain in the right testicle 
since the surgery in November 1956, he does not report pain 
in his back since that time. 

Post-service records reflect multiple diagnoses of low back 
disorders, to include osteoarthritis, degenerative disc 
disease, and lumbar spinal stenosis, and imaging studies 
reveal facet atrophy at multiple levels.  In May 2005, the 
veteran underwent an L4 laminectomy, L3 and L5 partial 
laminectomies, and L3/4, L4/5 bilateral foraminotomies.  At 
the February 2006 VA examination, the veteran was diagnosed 
with spondylosis lumbar spine with stenosis of L4/5, L5/S1.  
Accordingly, the Board determines that the veteran has a 
current low back disorder.  
However, the record does not establish a nexus between in-
service events and his post-service disorder.  The Board 
considered that the veteran may be eligible for presumptive 
service connection as he has had a diagnosis of 
osteoarthritis, but the record does not establish that such 
disorder developed within a year of service discharge.  Thus, 
presumptive service connection is not warranted.  

As for direct service connection, the Board notes that the 
first report of a back disorder post-service is in a December 
1995 private treatment record, almost 34 years after his last 
discharge from service.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, the Board notes that there are conflicting 
medical opinions of record regarding whether the veteran's 
current back disorder is directly related to his military 
service.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The June 2002 VA examiner opined that the veteran had chronic 
low back pain, service-connected due to onset after surgery 
while on active duty.  However, the Board observes that the 
examiner did not have benefit of the entire claims file for 
review and apparently based this opinion only on the medical 
history provided by the veteran.  Thus, the examiner was 
unaware of the veteran's post-service treatment, or, for that 
matter, of the veteran's treatment for low back pain in March 
1962.  

In this case, any opinion based solely on the contentions of 
the veteran is not probative of the claim.  Thus, the Board 
affords the June 2002 VA opinion no probative weight.  
Similarly, to the extent VA treatment records indicate onset 
of the veteran's back pain in service after his surgery, they 
are not probative of a nexus, as these statements are also 
merely the report of the veteran's contentions as to what he 
believes is the etiology of his current back pain. 

In contrast, at the June 2006 VA examination, the examiner 
reviewed the claims file and examined the veteran, prior to 
forming an opinion as to the etiology of the veteran's 
current back disorder.  He noted that there was no evidence 
of recurrent back pain in the service treatment records, nor 
any evidence of complications or infection due to the 
epidural.  The examiner opined that the veteran's current 
spondylosis/stenosis are not as likely as not related to his 
epidural, and would be related to general development of 
arthritis due to age, excessive weight, and poor axial/lumbar 
muscle strength.

Consequently, there is no persuasive medical opinion as to an 
in-service etiology of the veteran's low back disorder.  
Positive evidence of such etiology is limited to the 
veteran's statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the veteran's current low back disorder and 
service, he is not entitled to service connection on a direct 
basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disorder.  The negative opinion 
greatly outweighs the positive opinion for the reasons given 
above.  The 2006 VA examiner had access to the veteran's full 
medical history and provided a medical rationale as to the 
more likely causes of the veteran's back disorder.  
Therefore, his claim must be denied.

ORDER

Service connection for a low back disorder is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


